EXHIBIT 10.1

 

FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

 

This First Amendment, entered into and made effective as of March 16, 2009, by
and between EOG Resources, Inc. ("Employer") and Mark G. Papa ("Employee"), is
an amendment of that certain Executive Employment Agreement, dated effective as
of June 15, 2005, between Employer and Employee ("Agreement").

WHEREAS, the parties desire to amend the Agreement as provided herein;

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the adequacy, sufficiency and receipt of which are hereby
acknowledged, the parties agree as follows:

1. Exhibit A to the Agreement is hereby deleted in its entirety and a new
Exhibit A, in the form attached hereto as Exhibit A and effective as of March
16, 2009, is substituted therefor.

2. The information with respect to Employer set forth in Section 7.2 of the
Agreement is hereby deleted in its entirety and replaced with the following:

EOG Resources, Inc.
1111 Bagby, Sky Lobby 2
Houston, Texas 77002
Attention: Vice President, Human Resources and Administration

3. Section 3.11 of the Agreement is hereby amended and restated to provide as
follows:

3.11 The parties hereto will act in good faith to equitably restructure any
payments and benefits provided for in this Agreement to the extent necessary to
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
"Code"). Any such restructuring shall not reduce the value of such benefits and
payments. Upon the Employee's termination of employment with the Employer, in no
event shall any payment or provision of benefits be made prior to the date that
is six months after the Employee's termination of employment to the extent such
payment delay is required under Section 409A(a)(2)(B)(i) of the Code. For
purposes of any payments or provision of benefits under this Agreement, the
Employee shall not be considered to have terminated employment unless the
Employee incurs a "separation from service" with the Employer within the meaning
of Section 409A(a)(2)(A)(i) of the Code and applicable guidance issued
thereunder.

This is the first amendment to the Agreement, and the parties agree that (i) all
other terms, conditions and stipulations contained in the Agreement shall remain
in full force and effect and without any change or modification, except as
provided herein, and (ii) references in the Agreement to "this Agreement" or
"the Agreement" shall be deemed to be references to the Agreement as amended by
this First Amendment.

This First Amendment shall be governed in all respects by the laws of the State
of Texas, excluding any conflict-of-law rule or principle that might refer the
construction of this First Amendment to the laws of another State or country.

IN WITNESS WHEREOF, the parties have duly executed this First Amendment as of
the date first above written.

EOG RESOURCES, INC.

 

By: /s/ Patricia Edwards
Name: Patricia Edwards
Title: V.P Human Resources and Administration
This 16th day of March, 2009

 

MARK G. PAPA

 

/s/ Mark G. Papa


This 16th day of March, 2009



 

 

EXHIBIT "A" TO
EXECUTIVE EMPLOYMENT AGREEMENT
BETWEEN EOG RESOURCES, INC. AND MARK G. PAPA



 

Employee Name:

Mark G. Papa

   

Initial Term:

June 15, 2005 through May 31, 2012

   

Early Termination:

At any time after the attainment of age 65, Employee may elect to retire with
the consent of Employer's Board of Directors, and his non-competition
obligations under the Agreement shall expire immediately and Employer shall have
no further obligations to him under the Agreement.

   

Renewal:

After the expiration of the Initial Term, the Agreement shall automatically be
renewed for successive one-year terms unless either Employee or Employer
provides not less than 120 days prior written notice of intent not to renew to
the other party.

   

Position:

Chairman of the Board and Chief Executive Officer

   

Location:

Houston, Texas

   

Minimum Annual

 

Base Salary:

Nine Hundred Forty Thousand Dollars ($940,000) per year

   

Bonus:

Employee shall be eligible to participate in the EOG Resources, Inc. Executive
Officer Annual Bonus Plan, at a target of 100% of Annual Base Salary. Such bonus
may be paid in a combination of Cash, Stock Options/SARs, and/or Restricted
Stock Units, as determined by the Compensation Committee of Employer's Board of
Directors.

   

Long-term Incentives:

Employee shall be eligible to receive grants under the EOG Resources, Inc. 2008
Omnibus Equity Compensation Plan, or such other equity compensation plans
established from time to time by Employer, consistent with similarly situated
executives, as determined from time to time by the Compensation Committee of
Employer's Board of Directors.

   

Signing Grant:

Effective as of the signing of the First Amendment to the Agreement (such
effective date, the "Grant Date"), Employee shall be granted 75,000 Restricted
Stock Units under the terms of the EOG Resources, Inc. 2008 Omnibus Equity
Compensation Plan, with standard termination provisions, and vesting five (5)
years after the Grant Date.



EOG RESOURCES, INC.



By: /s/ Patricia Edwards
Name: Patricia Edwards
Title: V.P Human Resources and Administration
This 16th day of March, 2009



 

MARK G. PAPA



/s/ Mark G. Papa


This 16th day of March, 2009

